DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment III, Fig. 5, Claims 1-20, in the reply filed on 16 March 2021 is acknowledged. Claims 1-20 are considered for examination. The applicant did not distinctly and specifically point out the supposed error in the restriction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. [U.S. Patent No. 9812257 B2] in view of Ito et al. [U.S. Patent No. 9236171 B2].
Regarding claim 1, Itoh discloses an inductor (i.e., 1, column 2, lines 45-55, Figures 1 and 2) comprising:
a body (e.g., 13) including a support member (i.e., 10) including a via hole (e.g., connecting coil patterns 11 and 12, column 3, lines 26-31) and a through-hole (i.e., 10c, column 2, lines 61-62), 
a coil including a plurality of coil patterns (i.e., 11, 12, column 2, lines 45-55, Fig. 2) disposed on one surface or the other surface of the support member 11,
a magnetic material (e.g., material included in body 13) encapsulating the support member 10 and the coil (e.g., 11, 12); and
an external electrode (e.g., 13a, 13b, Fig. 2) disposed on an external surface of the body 13,
wherein insulating layer (e.g., 16, column 6, lines1-5, Fig. 2) are disposed to be recessed (i.e., into the recesses 20, 30) from the one surface or the other surface of the support member 10 toward a center of the support member 10 (e.g., recesses 20, 30 toward longitudinal center axis of support member 10, see Figure 2).
Itoh discloses the instant claimed invention discussed above except for an insulating layer surrounding the coil.
Ito discloses an insulating layer (e.g., 41, column 20, lines 17-21, Fig. 18) surrounding coil (e.g., spiral conductor 30a to 30d).

Regarding claim 2, Ito discloses each of the plurality of coil patterns (e.g., 30a to 30d, Fig. 18 or 30) includes a seed layer (e.g., base layer 30a, 30b, on support member 2a, column 23, lines 57-63, Figure 24) and one plating layer disposed on the seed layer (e.g., plating layer 47, column 24, lines 29-31, Fig. 25B). 
Regarding claim 5, Ito discloses a material of the seed layer (e.g., base layer Cu 30a, 30b, on support member 2a, column 23, lines 57-63, Figure 24) is the same as that of the plating layer (column 20, lines 11-12).
Regarding claim 11, Itoh discloses the one surface or the other surface of the support member 10 disposed between adjacent coil patterns of the plurality of coil patterns (e.g., 11, 12) includes a plurality of concave portions (e.g., 20, 30, Fig. 2) formed from the one surface or the other surface toward the center of the support member 10.
Regarding claim 12, Itoh discloses the instant claimed invention discussed above except for a cross-sectional shape of each of the plurality of concave portions is a tapered shape.
Itoh a cross-sectional shape of each of the plurality of concave portions is a rectangular shape (Fig. 2).
However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration or the shape of the claimed disposable plastic nursing container 
Regarding claim 13, Itoh discloses the concave portion (e.g., 20, 30) is filled with the insulating layer 16.
Regarding claim 14, Itoh discloses a depth of the concave portion (e.g., 20, 30, Fig. 2) is 0.45 or less of an entire thickness of the support member 10 (it cannot be more than half the thickness of the support member because the concave portion are opposing each other).
Regarding claim 17, Itoh discloses an inductor (i.e., 1, column 2, lines 45-55, Figures 1 and 2) comprising:
a body (e.g., 13) including a support member 10 including a via hole (e.g., connecting coil patterns 11 and 12, column 3, lines 26-31) and a through-hole (i.e., 10c, column 2, lines 61-62),
a coil including a plurality of coil patterns (i.e., 11, 12, column 2, lines 45-55, Fig. 2) on the support member 10,
an insulating layer (e.g., 16, column 6, lines1-5, Fig. 2) extending below an outer convex surface of the support member 10, and

an external electrode (e.g., 13a, 13b, Fig. 2) on an external surface of the body 13.
Itoh discloses the instant claimed invention discussed above except for an insulating layer covering the coil.
Ito discloses an insulating layer (e.g., 41, column 20, lines 17-21, Fig. 18) covering a coil (e.g., spiral conductor 30a to 30d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating layer surrounding the coil as taught by Ito to the coil structure of Itoh to provide insulation for the coil conductor and prevent short circuit with the magnetic material of the body.
Regarding claim 18, Ito discloses each of the plurality of coil patterns (e.g., 30a to 30d, Fig. 18 or 30) includes a seed layer (e.g., base layer 30a, 30b, on support member 2a, column 23, lines 57-63, Figure 24) and one plating layer disposed on the seed layer (e.g., plating layer 47, column 24, lines 29-31, Fig. 25B).

Claims 3, 4, 6-10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Ito as applied to claim 2 above, and further in view of Chang et al. [U.S. Patent No. 6560864].
Regarding claim 3, Itoh in view of Ito discloses the instant claimed invention discussed above except for the seed layer has a thickness of a range from 50nm to 1um.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layer thickness as taught by Chang to the seed layer of Itoh in view of Ito to provide the coil device with a seed layer thickness that is quite easy to manage in terms of manufacturing.
Regarding claim 4, Itoh in view of Ito discloses the instant claimed invention discussed above except for a width of an upper surface of the seed layer is the same as that of a lower surface of the plating layer.
Chang discloses a width of an upper surface of the seed layer 22a (which is copper) is the same as that of a lower surface of plating layer 61 (as shown in Figures 7, 22a becomes part of copper plating layer 61 on Fig. 8, same width).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an upper surface of the seed layer is the same as that of a lower surface of the plating layer as taught by Chang to provide the coil pattern with uniform width from top to bottom for a neat structure and even spacing between patterns.
Regarding claim 6, Itoh in view of Ito discloses the instant claimed invention discussed above except for each of the seed layers and the plating layers includes a copper (Cu) alloy.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layers and plating layers includes a copper (Cu) alloy as taught by Chang to the coil structure of Itoh in view of Ito to provide versatility in manufacturing and good electrical conductivity in operation of the device.
Regarding claim 7, Itoh in view of Ito discloses the instant claimed invention discussed above except for a material of the seed layer is different from that of the plating layer.
Chang discloses a material of the seed layer (e.g., one is titanium) is different from that of the plating layer (e.g., copper) [Col. 3, Lines 33-45].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of the seed layer different from the plating layer as taught by Chang to the seed layer of Itoh in view of Ito to provide compatibility of the seed layer in disposing on the device substrate.
Regarding claim 8, Chang discloses the seed layer includes Ti.
Regarding claim 9, Chang discloses the plating layer includes a copper (Cu) alloy. 
Regarding claim 10, Itoh in view of Ito discloses the instant claimed invention discussed above except for a maximum line width of the seed layer is the same as that of 
Chang discloses a maximum line width of the seed layer is the same as that of a plating layer (seed layer 22a becomes part of copper plating layer 61 on Fig. 8, they have the same width) disposed farthest from the support member among the one or more plating layers (Fig. 9 to 10 shows line width of the coil is the same from seed layer to upper layer of coil pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an upper surface of the seed layer is the same as that of a lower surface of the plating layer as taught by Chang to the coil structure of Itoh in view of Ito to provide the coil pattern with uniform width from top to bottom for a neat structure and even spacing between patterns.
Regarding claim 19, Itoh in view of Ito discloses the instant claimed invention discussed above except for the seed layer has a thickness of a range from 50nm to 1um.
Chang discloses seed layer has a thickness of a range from 50nm to 1um (e.g., 70nm thickness of seed layer 52 and 22a, 100 and 600 Angstroms or 10 and 60nm respectively) [Col. 3, Lines 33-45, Fig. 5].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layer thickness as taught by Chang to the seed layer of Itoh in view of Ito to provide the coil device with a seed layer thickness that is quite easy to manage in terms of manufacturing.

Chang discloses a width of an upper surface of the seed layer 22a (which is copper) is the same as that of a lower surface of plating layer 61 (as shown in Figures 7, 22a becomes part of copper plating layer 61 on Fig. 8, same width).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an upper surface of the seed layer is the same as that of a lower surface of the plating layer as taught by Chang to the coil structure of Itoh in view of Ito to provide the coil pattern with uniform width from top to bottom for a neat structure and even spacing between patterns.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Ito as applied to claim 11 above, and further in view of Bueyuektas et al. [U.S. Pub. No. 2005/0093668 A1].
Regarding claim 15, Itoh in view of Ito discloses the instant claimed invention discussed above except for a width of an upper surface of the concave portion is greater than that of a space between the adjacent coil patterns.
Bueyuektas discloses a width of an upper surface of the concave portion (e.g., recess between adjacent support member 90) is greater than that of a space between the adjacent coil patterns 10 [Paragraph 0047, Fig. 4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a width of an upper surface of the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Ito as applied to claim 11 above, and further in view of Yang et al. [U.S. Pub. No. 2017/0062121 A1].

Regarding claim 16, Itoh in view of Ito discloses the instant claimed invention discussed above except for a length by which the concave portion extends to a lower surface of a coil pattern facing the concave portion is 0.4 or less of a line width of the coil pattern. 
Yang discloses a length by which the concave portion (e.g., recess between the protruding portions on substrate 12, Fig. 2) extends to a lower surface of a coil pattern 52 facing the concave portion is substantially less of a line width W1 of the coil pattern 52 [Paragraph 0034, 0049, Fig. 2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a length by which the concave portion extends to a lower surface of a coil pattern facing the concave portion is 0.4 or less of a line width of the coil pattern, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0017, 0025, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837